DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation “…a third wavelength range that includes the peak wavelength of the Stokes light and light belonging to a fourth wavelength range that includes the peak wavelength of the anti-Stokes light and that does not overlap the third wavelength range” in claim 34 is indefinite because parent claim 26 claims “a first wavelength range including a peak wavelength of at least one of Stokes light and anti-Stokes light”. The wavelength range of Stokes light and anti-Stokes light cannot be both a first wavelength range and also a third or fourth wavelength range. For the purpose of examination, the examiner will interpret claim 34 to mean ““a first wavelength range that includes the peak wavelength of the Stokes light and light belonging to a third wavelength range that includes the peak wavelength of the anti-Stokes light and that does not overlap the third wavelength range”.
Claims 35 and 36 recites the limitation "the laser light" in the last line of each claim. There is insufficient antecedent basis for this limitation in the claim. Claims 35 and 36 should depend upon claim 31.
The claimed limitation “…a fourth wavelength range that includes the peak wavelength of the Stokes light” in claim 37 is indefinite because parent claim 26 claims “a first wavelength range including a peak wavelength of at least one of Stokes light and anti-Stokes light”. Assuming the first wavelength range includes a peak wavelength of the anti-Stokes light, the wavelength range of the peak wavelength of the Stokes light would be the third wavelength range. For the purpose of examination, the examiner will interpret claim 34 to mean ““a third wavelength range that includes the peak wavelength of the Stokes light”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26 and 31-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kitabayashi (2015/0222074) in view of Geng et al. (7,272,160).

Regarding claim 26, Kitabayashi discloses: a monitoring device (61) comprising a detector that detects light belonging to a first wavelength range (wavelength 15 nm below and above the maximum reflection wavelength range of the first FBG 45) including a peak wavelength, in preference to light belonging to a second wavelength range (other wavelength ranges) (Fig. 1, [0050]); and a multi-mode fiber (30) (Fig. 1, [0043]), 
Kitabayashi does not disclose: of at least one of Stokes light and anti-Stokes light; wherein in the multi-mode fiber that guides laser light, the Stokes light and the anti-Stokes light result from four-wave mixing in which a plurality of guide modes are involved.
Geng et al. disclose: Brillouin gain in optical fibers can be used to make lasers by placing the fiber inside a cavity. Higher-order Stokes and anti-Stokes waves are generated through cascaded stimulated Brillouin scattering (SBS) and four-wave-mixing process (col 1, lines 50-63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kitabayashi by using an amplification optical fiber (30) with Brillouin gain and to design the detector to detect light including a peak wavelength of at least one of Stokes light and anti-Stokes light in order to generate an output with multi spectral lines and to adjust the pump lasers based on the detected output. The device as modified disclose: the Stokes light and the anti-Stokes light result from four-wave mixing in which a plurality of guide modes are involved

Regarding claim 31, Kitabayashi as modified do not disclose: wherein the light belonging to the second wavelength range is the laser light.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser apparatus comprising a detector that detects light in a first wavelength range (Stokes light or anti-Stokes light) in preference to light in a second wavelength range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the second wavelength range by routine experimentation.

Regarding claim 32, Kitabayashi as modified disclose: wherein the detector preferentially detects light that belongs to a wavelength range including the peak wavelength of at least one of the Stokes light and the anti-Stokes light and that is greater in power than spontaneous emission (device of claim 1 comprises detector that detects light that belongs to a wavelength range including the peak wavelength of at least one of the Stokes light and the anti-Stokes light) (see the rejection of claim 26, see also Kitabayahi [0053]).

Regarding claim 33, Kitabayashi as modified do not disclose: wherein the light belonging to the second wavelength range is scattered light generated by stimulated Raman scattering of the laser light.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser apparatus comprising a detector that detects light in a first wavelength range (Stokes light or anti-Stokes light) in preference to light in a second wavelength range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the second wavelength range by routine experimentation.

Regarding claim 34, Kitabayashi as modified disclose: wherein the detector preferentially detects light belonging to a first wavelength range that includes the peak wavelength of the Stokes light (see the rejection of claim 26).
Kitabayashi as modified do not disclose: wherein the detector preferentially detects light belonging to a third wavelength range that includes the peak wavelength of the anti-Stokes light and that does not overlap the first wavelength range.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser apparatus comprising a detector that detects light in a first wavelength range (Stokes light or anti-Stokes light) in preference to light in a second wavelength range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the first and second wavelength range by routine experimentation. The device as modified disclose: detects light belonging to a third wavelength range that includes the peak wavelength of the anti-Stokes light (first wavelength range split into first and third wavelength range).

Regarding claim 35, Kitabayashi as modified do not disclose: wherein the detector preferentially detects light belonging to a third wavelength range that includes the peak wavelength of the anti-Stokes light and that is shorter in a wavelength than a peak wavelength of the laser light.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser apparatus comprising a detector that detects light in a first wavelength range (Stokes light or anti-Stokes light) in preference to light in a second wavelength range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the first and second wavelength range by routine experimentation. The device as modified disclose: detects light belonging to a third wavelength range that includes the peak wavelength of the anti-Stokes light (first wavelength range split into first and third wavelength range) and that is shorter in a wavelength than a peak wavelength of the laser light (second wavelength range).

Regarding claim 36, Kitabayashi as modified do not disclose: wherein the detector preferentially detects light belonging to a third wavelength range that includes the peak wavelength of the Stokes light and that is longer in a wavelength than a peak wavelength of the laser light.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser apparatus comprising a detector that detects light in a first wavelength range (Stokes light or anti-Stokes light) in preference to light in a second wavelength range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the first and second wavelength range by routine experimentation. The device as modified disclose: detects light belonging to a third wavelength range that includes the peak wavelength of the Stokes light (first wavelength range split into first and third wavelength range) and that is longer in a wavelength than a peak wavelength of the laser light (second wavelength range).

Regarding claim 37, Kitabayashi as modified do not disclose: wherein the detector preferentially detects light belonging to a third wavelength range that includes the peak wavelength of the Stokes light, that is longer in a wavelength than the peak wavelength of the laser light, and that is shorter in a wavelength than a peak wavelength of scattered light generated by stimulated Raman scattering of the laser light.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser apparatus comprising a detector that detects light in a first wavelength range (Stokes light or anti-Stokes light) in preference to light in a second wavelength range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the first and second wavelength range by routine experimentation. The device as modified disclose: detector preferentially detects light belonging to a first wavelength range that includes the peak wavelength of the Stokes light, that is longer in a wavelength than the peak wavelength of the laser light, and that is shorter in a wavelength than a peak wavelength of scattered light generated by stimulated Raman scattering of the laser light.

Regarding claim 38, Kitabayashi as modified do not disclose: wherein the detector preferentially detects light belonging to at least one of the following wavelength ranges i) and ii), where i) a wavelength range that is shorter in a wavelength than a peak wavelength of the laser light and in which a lower limit is a wavelength shorter by 40 nm than the peak wavelength of the laser light; and ii) a wavelength range which is longer in a wavelength than the peak wavelength of the laser light and in which an upper limit is a wavelength longer by 40 nm than the peak wavelength of the laser light.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser apparatus comprising a detector that detects light in a first wavelength range (Stokes light or anti-Stokes light) in preference to light in a second wavelength range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the first and second wavelength range by routine experimentation. 

Regarding claim 39, Kitabayashi as modified disclose: wherein the first wavelength range changes in accordance with power of the laser light (Stokes light and anti-Stokes light inherently affected by pump power and therefore the power of the laser light).

Regarding claim 40, Kitabayashi as modified disclose: wherein the detector detects at least one of the Stokes light and the anti-Stokes light that have been guided in a direction from a downstream end of the laser apparatus to an upstream end of the laser apparatus (light reflected upstream by grating 46 passes grating 45 and is detected by receiving unit 61) (Kitabayashi, Fig. 1, [0057]).

Regarding claim 41, Kitabayashi as modified do not disclose: wherein the detector detects at least one of the Stokes light and the anti-Stokes light that have been guided in a direction from an upstream end of the laser apparatus to a downstream end of the laser apparatus.
The examiner takes official notice that a detector detecting light that have been guided in a direction from an upstream end of the laser apparatus to a downstream end of the laser apparatus was well known in the art.  For example, see Hartl et al. (2016/0094010) (claim 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kitabayashi as modified by placing the detector downstream of the pump lasers in order to detect the output light of the laser device..

Regarding claim 42, Kitabayashi as modified disclose: further comprising: a controller (80) that controls the laser apparatus based on power of the light detected by the detector (Kitabayashi, Fig. 1, [0051]).

Regarding claim 43, Kitabayashi as modified disclose: wherein the controller determines that light having a greater power than a threshold is the Stokes light and the anti-Stokes light (controller detects first wavelength range which is at least one of Stokes light and anti-Stokes light) (See the rejection of claim 26) (Kitabayashi, Fig. 1, [0051]).
Kitabayashi as modified do not disclose: and the threshold is a power lower than the power of the laser light by 40 dB.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser apparatus comprising a detector that detects light having greater power than a threshold in a first wavelength range (Stokes light or anti-Stokes light) in preference to light in a second wavelength range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the threshold power by routine experimentation. 

Regarding claim 44, Kitabayashi as modified disclose: further comprising: a pump light source (10) that emits pump light that is used to amplify the laser light (Kitabayashi, Fig. 1, [0042]), wherein in response to the detector detecting that power of the light is greater than a predetermined threshold, the controller stops supplying driving current to the pump light source or reduces the driving current supplied to the pump light source (Kitabayashi, Fig. 1, [0060]).

Regarding claim 45, Kitabayashi as modified disclose: further comprising: a controller receives a peak power of the Stokes light detected by the detector with a peak power of the anti-Stokes light detected by the detector (Kitabayashi, Fig. 1, [0051], [0060])
Kitabayashi as modified do not disclose: controller controls the laser apparatus based on a greater one of the peak power of the Stokes light and the peak power of the anti-Stokes light.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser apparatus comprising a detector and a controller that determines the power of light detected at the detecting unit is a predetermined magnitude or greater. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the predetermined magnitude of the detected power (Stokes or anti-Stokes) by routine experimentation.

Regarding claim 46, Kitabayashi as modified do not disclose: wherein power of the laser light is 3 kW or greater.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser apparatus comprising pump lasers and emits an output beam having an output power. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for output power of the laser device by routine experimentation.

Regarding claim 47, the apparatus of claim 26 discloses the claimed method (see the rejection of claim 26).

Allowable Subject Matter
Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 27 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein in the four-wave mixing, a fundamental mode component and a higher order mode component of the laser light are pump light; and a peak angular frequency ω.sub.s of the Stokes light and a peak angular frequency ω.sub.as of the anti-Stokes light satisfy the following equation (1) representing a frequency matching condition and the following equation (2a) or (2b) representing a phase matching condition, Ωs+ωas=2ωp…(1), β(ωs)+β′(ωas)=β′(ωp)+β(ωp)−γ(P+P′)…(2a), and β′(ωs)+β(ωas)=β′(ωP)+β(ωP)−γ(P+P′)…(2b),  where β(ω) is a propagation constant of the multi-mode fiber with regard to the fundamental mode component having an angular frequency ω, β′(ω) is a propagation constant of the multi-mode fiber with regard to the higher order mode component having an angular frequency ω, ωp is a peak angular frequency of the laser light, P is power of the fundamental mode component of the laser light, P′ is power of the higher order mode component of the laser light, and γ is a non-linear coefficient.”
Claim 29 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein in the four-wave mixing, a first higher mode component and a second higher order mode component of the laser light are pump light, and a peak angular frequency ω.sub.s of the Stokes light and a peak angular frequency ω.sub.as of the anti-Stokes light satisfy the following equation (1) representing a frequency matching condition and the following equation (2a′) or (2b′) representing a phase matching condition,  Ωs+ωas=2ωp…(1), Β’(ωs)+β’′(ωas)=β’′(ωp)+β’(ωp)−γ(P’+P’′)…(2a’), and Β’′(ωs)+β’(ωas)=β′’(ωP)+β’(ωP)−γ(P’+P′’)…(2b’),  where β′(ω) is a propagation constant of the multi-mode fiber with regard to the first higher order mode component having an angular frequency ω, β″(ω) is a propagation constant of the multi-mode fiber with regard to the second higher order mode component having an angular frequency ω, ωp is a peak angular frequency of the laser light, P′ is power of the first higher order mode component of the laser light, P″ is power of the second higher order mode component of the laser light, and γ is a non-linear coefficient.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Csutak (8,304,714), Ikoma et al. (2016/0254637) and Mikami (10,620,124).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828